       Case 2:10-cv-00106-LRH-VCF Document 1332 Filed 04/15/20 Page 1 of 6


 1   BOIES SCHILLER FLEXNER LLP                   GIBSON, DUNN & CRUTCHER LLP
     Richard J. Pocker (NV Bar No. 3568)          Mark A. Perry (pro hac vice)
 2   300 South Fourth Street, Suite 800           1050 Connecticut Avenue, N.W.
     Las Vegas, NV 89101                          Washington, DC 11101
 3   Telephone: (702) 382-7300                    Telephone: (202) 955-8500
     Facsimile: (702) 382-2755                    mperry@gibsondunn.com
 4   rpocker@bsfllp.com
                                                  GIBSON, DUNN & CRUTCHER LLP
 5   BOIES SCHILLER FLEXNER LLP                   Jeffrey T. Thomas (pro hac vice)
     William Isaacson (pro hac vice)              Blaine H. Evanson (pro hac vice)
 6   Karen Dunn (pro hac vice)                    Joseph A. Gorman (pro hac vice)
     1401 New York Avenue, NW, 11th Floor         Casey J. McCracken (pro hac vice)
 7   Washington, DC 20005                         3161 Michelson Drive
     Telephone: (202) 237-2727                    Irvine, CA 92612-4412
 8   Facsimile: (202) 237-6131                    Telephone: (949) 451-3800
     wisaacson@bsfllp.com                         jtthomas@gibsondunn.com
 9   kdunn@bsfllp.com                             bevanson@gibsondunn.com
                                                  jgorman@gibsondunn.com
10   BOIES SCHILLER FLEXNER LLP                   cmccracken@gibsondunn.com
     Steven C. Holtzman (pro hac vice)
11   Beko O. Reblitz-Richardson (pro hac vice)    GIBSON, DUNN & CRUTCHER LLP
     44 Montgomery St., 41st Floor                Samuel G. Liversidge (pro hac vice)
12   San Francisco, CA 94104                      Eric D. Vandevelde (pro hac vice)
     Telephone: (415) 293 6800                    333 South Grand Avenue
13   Facsimile: (415) 293 6899                    Los Angeles, CA 90071-3197
     sholtzman@bsfllp.com                         Telephone: (213) 229-7000
14   brichardson@bsfllp.com                       sliversidge@gibsondunn.com
                                                  evandevelde@gibsondunn.com
15   MORGAN, LEWIS & BOCKIUS LLP
     Benjamin P. Smith (pro hac vice)             RIMINI STREET, INC.
16   John A. Polito (pro hac vice)                Daniel B. Winslow (pro hac vice)
     Sharon R. Smith (pro hac vice)               6601 Koll Center Parkway, Suite 300
17   One Market, Spear Street Tower               Pleasanton, CA 94566
     San Francisco, CA 94105                      Telephone: (925) 264-7736
18   Telephone: (415) 442-1000                    dwinslow@riministreet.com
     Facsimile: (415) 442-1001
19   benjamin.smith@morganlewis.com               RIMINI STREET, INC.
     john.polito@morganlewis.com                  John P. Reilly (pro hac vice)
20   sharon.smith@morganlewis.com                 3993 Howard Hughes Parkway, Suite 500
                                                  Las Vegas, NV 89169
21   ORACLE CORPORATION                           Telephone: (336) 402-4068
     Dorian Daley (pro hac vice)                  jreilly@riministreet.com
22   Deborah K. Miller (pro hac vice)
     James C. Maroulis (pro hac vice)             HOWARD & HOWARD ATTORNEYS
23   500 Oracle Parkway, M/S 5op7                 W. West Allen (Nevada Bar No. 5566)
     Redwood City, CA 94070                       3800 Howard Hughes Parkway, Suite 1000
24   Telephone: (650) 506-4846                    Las Vegas, NV 89169
     Facsimile: (650) 506-7114                    Telephone: (702) 667-4843
25   dorian.daley@oracle.com                      wwa@h2law.com
     deborah.miller@oracle.com
26   jim.maroulis@oracle.com
27   Attorneys for Plaintiffs Oracle USA, Inc.,   Attorneys for Defendants Rimini Street, Inc.,
     Oracle America, Inc. and Oracle              and Seth Ravin
28   International Corp.

                            JOINT STIPULATION TO MODIFY SCHEDULE FOR
                              CERTAIN POST-INJUNCTION PROCEEDINGS
                                   CASE NO. 2:10-CV-0106-LRH-VCF
       Case 2:10-cv-00106-LRH-VCF Document 1332 Filed 04/15/20 Page 2 of 6


 1                              UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3   ORACLE USA, INC.; a Colorado                        CASE NO. 2:10-cv-0106-LRH-VCF
     corporation; ORACLE AMERICA, INC.; a
 4   Delaware corporation; and ORACLE                    JOINT STIPULATION TO MODIFY
     INTERNATIONAL CORPORATION, a                        SCHEDULE FOR CERTAIN POST-
 5   California corporation,                             INJUNCTION PROCEEDINGS
 6                          Plaintiffs,
 7          v.
 8   RIMINI STREET, INC., a Nevada
     corporation; and SETH RAVIN, an
 9   individual,
10                          Defendants.
11
            Plaintiffs Oracle USA, Inc., Oracle America, Inc., and Oracle International Corp.
12
     (together, “Oracle”) and Defendant Rimini Street, Inc. and Seth Ravin (together, “Rimini”;
13
     collectively, “Parties”) jointly submit this Stipulation and [Proposed] Order.
14
            WHEREAS, on November 22, 2019, the Court entered a minute order setting certain
15
     deadlines in this case, ECF No. 1289;
16
            WHEREAS, due to the COVID-19 pandemic, the Parties stipulated to, and the Court
17
     ordered, an amended schedule extending existing deadlines by six weeks and setting the
18
     deadline for the close of expert discovery to May 8, 2020, the deadline for an OSC motion to
19
     May 27, 2020, the deadline for an OSC opposition to June 17, 2020, and the deadline for an
20
     OSC reply to July 1, 2020, ECF No. 1322;
21
            WHEREAS the Parties further stipulated to “monitor the COVID-19 situation and to
22
     promptly advise the Court regarding the need for any further adjustments to the schedule,” id.;
23
            WHEREAS subsequent to the Parties’ stipulation, the Governors of both California and
24
     Nevada extended shelter-in-place orders through April (in the case of Nevada) or until further
25
     notice (in the case of California), see Declaration of Emergency Directive 010 Stay at Home
26
     Order, Gov. Steve Sisolak (Mar. 31, 2020) (available at http://gov.nv.gov/News/
27
     Emergency_Orders/2020/2020-03-31_-_COVID-19_Declaration_of_Emergency_Directive
28
                                                     1
                            JOINT STIPULATION TO MODIFY SCHEDULE FOR
                               CERTAIN POST INJUNCTION PROCEEDINGS
                                   CASE NO. 2:10-CV-0106-LRH-VCF
       Case 2:10-cv-00106-LRH-VCF Document 1332 Filed 04/15/20 Page 3 of 6


 1   _010_-_Stay_at_Home_Order/) Executive Order N-33-20, Gov. Gavin Newsom (Mar. 19,
 2   2020) (available at https://covid19.ca.gov/img/Executive-Order-N-33-20.pdf);
 3           WHEREAS similar shelter-in-place orders are in effect in states where the Parties’
 4   experts reside, including North Carolina, Illinois, and Oregon;
 5           WHEREAS the COVID-19 pandemic and related orders create significant concerns that
 6   in-person expert depositions in this matter can be held legally, safely, and efficiently in May
 7   2020;
 8           WHEREAS, the Parties agree that a further extension of the schedule is appropriate but
 9   disagree about how to address certain issues should social distancing continue substantially into
10   the summer months;
11           WHEREAS, the Parties agree to further meet-and-confer concerning such issues, such
12   as whether and how to implement alternatives to in-person expert depositions, in light of
13   developments over the next several weeks;
14           WHEREAS the Parties continue to agree to monitor the COVID-19 situation, and to
15   promptly advise the Court regarding the need for any further adjustments to the schedule or
16   procedures in this case; and
17           THEREFORE, the Parties stipulate, and request that the Court order, that the deadlines
18   in this case be reset as follows:
      Event                              Current Deadline              Proposed new deadline
19
      Close of expert discovery          May 8, 2020                   June 5, 2020
20    OSC motion due                     May 27, 2020                  June 24, 2020
      OSC opposition due                 June 17, 2020                 July 15, 2020
21    OSC reply due                      July 1, 2020                  July 29, 2020
22    Dated: April 14, 2020                           Dated: April 14, 2020
23    MORGAN, LEWIS & BOCKIUS LLP                     GIBSON, DUNN & CRUTCHER LLP
24
      By: /s/ John A. Polito                          By: /s/ Eric D. Vandevelde
25           John A. Polito                                  Eric D. Vandevelde
26    Attorneys for Plaintiffs Oracle USA, Inc.,      Attorneys for Defendants Rimini Street, Inc.,
      Oracle America, Inc., and Oracle                and Seth Ravin
27    International Corporation
28
                                                     2
                             JOINT STIPULATION TO MODIFY SCHEDULE FOR
                                CERTAIN POST INJUNCTION PROCEEDINGS
                                    CASE NO. 2:10-CV-0106-LRH-VCF
       Case 2:10-cv-00106-LRH-VCF Document 1332 Filed 04/15/20 Page 4 of 6


 1                                   ATTESTATION OF FILER
 2          The signatories to this document are Eric D. Vandevelde and me, and I have obtained
 3   his concurrence to file this document on his behalf.
 4   Dated: April 14, 2020
 5                                                MORGAN, LEWIS & BOCKIUS LLP
 6
                                                  By:            /s/ John A. Polito
 7                                                                  John A. Polito
 8                                                Attorneys for Plaintiffs Oracle USA, Inc., Oracle
                                                  America, Inc., and Oracle International
 9                                                Corporation
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
                             JOINT STIPULATION TO MODIFY SCHEDULE FOR
                                CERTAIN POST INJUNCTION PROCEEDINGS
                                    CASE NO. 2:10-CV-0106-LRH-VCF
       Case 2:10-cv-00106-LRH-VCF Document 1332 Filed 04/15/20 Page 5 of 6


 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on this date, I caused to be electronically uploaded a true and correct

 3   copy in Adobe “pdf” format of the above document to the United States District Court’s Case

 4   Management and Electronic Case Filing (CM/ECF) system. After the electronic filing of a

 5   document, service is deemed complete upon transmission of the Notice of Electronic Filing

 6   (“NEF”) to the registered CM/ECF users. All counsel of record are registered users.

 7   DATED: April 14, 2020

 8                                                  MORGAN, LEWIS & BOCKIUS LLP
 9
                                                    By:               /s/ John A. Polito
10                                                                      John A. Polito
11                                                  Attorneys for Plaintiffs Oracle USA, Inc., Oracle
                                                    America, Inc., and Oracle International
12                                                  Corporation
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
                                       CERTIFICATE OF SERVICE
                                     CASE NO. 2:10-CV-0106-LRH-VCF
       Case 2:10-cv-00106-LRH-VCF Document 1332 Filed 04/15/20 Page 6 of 6


 1                             UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3    ORACLE USA, INC.; a Colorado corporation;          Case No 2:10-cv-0106-LRH-VCF
      ORACLE AMERICA, INC.; a Delaware
 4    corporation; and ORACLE INTERNATIONAL                ORDER RE: JOINT
      CORPORATION, a California corporation,               STIPULATION TO MODIFY
 5                                                         SCHEDULE FOR CERTAIN
                             Plaintiffs,                   POST-INJUNCTION
 6                                                         PROCEEDINGS
                v.
 7
      RIMINI STREET, INC., a Nevada corporation;
 8    and SETH RAVIN, an individual,
 9                           Defendants.
10

11

12                                         ORDER
13          IT IS ORDERED that the deadlines for post-injunction proceedings are reset as
14   follows:
15
      Event                           Current Deadline            Proposed new deadline
16
      Close of expert discovery       May 8, 2020                 June 5, 2020
17    OSC motion due                  May 27, 2020                June 24, 2020
      OSC opposition due              June 17, 2020               July 15, 2020
18    OSC reply due                   July 1, 2020                July 29, 2020
19

20                                                 IT IS SO ORDERED:
21

22

23
                                                   Hon. Cam Ferenbach
24                                                 United States Magistrate Judge

25
                                                   Dated: April 15, 2020
26

27

28
                                                   1
                     [PROPOSED] ORDER RE JOINT STIPULATION TO MODIFY SCHEDULE
                                   CASE NO. 2:10-CV-0106-LRH-VCF
